Citation Nr: 1203316	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal was previously before the Board in March 2011.  The Board remanded the claim so that treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is presently service connected for the following disorders: posttraumatic stress disorder (PTSD) with depression, bilateral hearing loss, tinnitus, and degenerative arthritis of the lumbar spine.  The Veteran contends that he developed headaches as a result of ringing in his ears caused by tinnitus.

A review of the service treatment records finds no complaints of or treatment for headaches.  Post service, during a September 1996 VA mental health clinic psychiatric evaluation, the Veteran complained of headaches.  At the time he did not relate his headaches to tinnitus.  In June 2005, the Veteran sought emergency care due to complaints of low back pain and left upper extremity pain.  At that time he denied headaches.  During a November 2006 audiology examination ,he complained that his headaches were due to the ringing in his ears.  Although he was diagnosed with tinnitus, there was no further mention of headaches during that examination, and no opinion addressing the etiology of the claimed headaches was offered.  During a VA emergency room visit in November 2007, the Veteran denied headaches.  No other complaints of headaches have been noted in the claims file.  Psychiatric notes in the claims file do note that the Veteran has an alcohol abuse problem and that he suffers from insomnia.

The March 2011 Board remand directed the RO to afford the Veteran a VA neurological examination to determine if the Veteran's headaches: (1) were due to service; or, (2) were caused or aggravated by any service-connected disability.  

In May 2011, the Veteran was afforded a VA examination.  He reported a history of daily headaches.  The examiner noted that the Veteran claimed he had headaches, and opined that his headaches were not due to service.  The examiner did not, however, address the Veteran's secondary service connection claims, nor did the examiner specifically diagnose headaches or a disorder with headaches as a symptom.  On remand, the Veteran must be afforded an additional examination to address his secondary service-connection theory of entitlement.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA neurology examination to determine the etiology of the claimed headaches.  The claims folder should be made available to the examiner for review before the examination.  All indicated tests and studies are to be performed.  

Following the examination, the examiner is to determine if a diagnosis of headaches is appropriate.  If so, then the examiner is to opine:

A.  Whether it is at least as likely as not that the Veteran's headaches are caused by tinnitus, a bilateral hearing loss, posttraumatic stress disorder, and/or lumbar degenerative arthritis.

B.  If not headaches are not cuased by a service connected disorder, then is it at least as likely as not that the Veteran's headaches are aggravated (beyond the natural progression of the disorder) by tinnitus, a bilateral hearing loss, posttraumatic stress disorder, and/or lumbar degenerative arthritis.

If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so, i.e., why is the causation is unknowable must be provided.  A complete rationale must be provided for each opinion offered.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied the appellant and his representative are to be furnished a supplemental statement of the case and given the opportunity to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


